EIGHTH AMENDMENT

        THIS EIGHTH AMENDMENT dated as of February 29, 2008 (this “Amendment”)
amends the Credit Agreement dated as of May 10, 2001 (as previously amended, the
“Credit Agreement”) among Nu Skin Enterprises, Inc. (the “Company”), various
financial institutions (the “Lenders”) and JPMorgan Chase Bank, N.A. (as
successor to Bank One, NA), as successor administrative agent (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement are, unless
otherwise defined herein or the context otherwise requires, used herein as
defined therein.

        WHEREAS, the Company, the Lenders and the Administrative Agent have
entered into the Credit Agreement; and

        WHEREAS, the parties hereto desire to amend the Credit Agreement in
certain respects as more fully set forth herein;

        NOW, THEREFORE, the parties hereto agree as follows:

        SECTION 1 Amendment. Subject to the satisfaction of the conditions
precedent set forth in Section 3, Section 10.10.2 of the Credit Agreement is
amended by adding the following sentence at the end of such Section: “Solely for
purposes of this Section 10.10.2, the amount of Consolidated Income Available
for Fixed Charges with respect to the fiscal quarter ended December 31, 2007
shall be increased by $15,000,000.”

        SECTION 2 Warranties. The Company represents and warrants to the
Administrative Agent and the Lenders that (a) each warranty set forth in Section
9 of the Credit Agreement is true and correct in all material respects as of the
date of the execution and delivery of this Amendment by the Company, with the
same effect as if made on such date (except to the extent any such warranty
expressly relates to a specific earlier date, in which case such warranty was
true and correct in all material respects as of such earlier date), (b) after
giving effect to this amendment, no Event of Default or Unmatured Event of
Default exists and (c) the Credit Agreement as amended hereby constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        SECTION 3   Effectiveness. The amendment set forth in Section 1 above
shall become effective as of the date first written above when the
Administrative Agent has received (i) counterparts of this Amendment executed by
the Company and the Required Lenders, (ii) a Confirmation, substantially in the
form of Exhibit A, signed by the Company and each Subsidiary Guarantor and (iii)
a fully executed and effective amendment to each of the Senior Note Purchase
Agreement and the Company’s Multi-Currency Private Shelf Agreement dated as of
August 26, 2003 which provides for an amendment thereto which is substantially
identical to that provided herein.

        SECTION 4 Miscellaneous.

        4.1 Continuing Effectiveness, etc. As herein amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Credit Agreement and the other Loan Documents to “Credit
Agreement” or similar terms shall refer to the Credit Agreement as amended
hereby.

        4.2 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. Delivery to the
Administrative Agent of a counterpart hereof, or a signature page hereto, by
facsimile shall be effective as an original, manually-signed counterpart.

        4.3 Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of New York (without regard to principles of
conflicts of laws, other than Title 15 of Article 5 of the New York General
Obligations Law).

        4.4 Successors and Assigns. This Amendment shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the respective successors and assigns
of the Lenders and the Administrative Agent.

        Delivered as of the day and year first above written.

NU SKIN ENTERPRISES, INC.

By
Title



JPMORGAN CHASE BANK, N.A. (as successor to Bank One, NA), as Administrative
Agent and as a Lender

By
Title


EXHIBIT A

CONFIRMATION

Dated as of February 29, 2008

To:   JPMorgan Chase Bank, N.A., individually and as Administrative Agent (as
defined below), and the other financial institutions party to the Credit
Agreement referred to below


        Please refer to (a) the Credit Agreement dated as of May 10, 2001 (as
amended prior to the date hereof, the “Credit Agreement”) among Nu Skin
Enterprises, Inc., various financial institutions (the “Lenders”) and JPMorgan
Chase Bank, N.A., as successor to Bank One, NA (in such capacity, the
“Administrative Agent”); (b) the other “Loan Documents” (as defined in the
Credit Agreement), including the Guaranty and the Pledge Agreement; and (c) the
Eighth Amendment dated as of the date hereof to the Credit Agreement (the
“Amendment”).

        Each of the undersigned hereby confirms to the Administrative Agent and
the Lenders that, after giving effect to the Amendment and the transactions
contemplated thereby, each Loan Document to which such undersigned is a party
continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms.

NU SKIN ENTERPRISES, INC.


By:______________________________
Name: ____________________________
Title: _____________________________

NU SKIN INTERNATIONAL, INC.
NU SKIN ENTERPRISES HONG KONG, INC.
NU SKIN TAIWAN, INC.
NU SKIN ENTERPRISES UNITED STATES, INC. (f/k/a Nu Skin United States, Inc.)
BIG PLANET, INC.
NSE PRODUCTS, INC.
NU SKIN ASIA INVESTMENT, INC.

By: ______________________________
Name:____________________________
Title: _____________________________